Case: 12-60041       Document: 00512084464         Page: 1     Date Filed: 12/14/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 14, 2012

                                       No. 12-60041                        Lyle W. Cayce
                                                                                Clerk

GENON WEST, L.P., formerly known as Reliant Energy, also known as
Etiwanda, L.L.C.,


                                                  Petitioner-Cross-Respondent
v.

NATIONAL LABOR RELATIONS BOARD,

                                                  Respondent-Cross-Petitioner



            Petition for Review and Cross-Application for Enforcement
                 of an Order of the National Labor Relations Board
                           (31-CA-25155 and 31-RC-8023)


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The petitioner’s Petition for Review is DENIED. The order of the National
Labor Relations Board is ENFORCED. See 5TH CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.